Case 1:18-cv-20394-RNS Document 119 Entered on FLSD Docket 07/11/2019 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

  UNITED STATES OF AMERICA ex rel.                  )
  DEREK LEWIS and JOEY NEIMAN,                      )
                                                    )
                  vs.                               ) No. 18-20394
                                                    )
  COMMUNITY HEALTH SYSTEMS,                         )
  INC., et al.                                      )


                      MOTION TO APPEAR PRO HAC VICE,
                  CONSENT TO DESIGNATION, AND REQUEST TO
            ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

                  In accordance with Local Rule 4(b) of the Special Rules Governing the Admission,

  Practice, Peer Review, and Discipline of Attorneys of the United States District Court for the

  Southern District of Florida, the undersigned respectfully moves for the admission pro hac vice of

  David J. Chizewer of the law firm of Goldberg Kohn Ltd., 55 East Monroe Street, Suite 3300,

  Chicago, IL 60603, (312) 201-4000, for purposes of appearance as co-counsel on behalf of

  Plaintiffs Derek Lewis and Joey Neiman in the above-styled case only, and pursuant to Rule 2B of

  the CM/ECF Administrative Procedures, to permit David J. Chizewer to receive electronic filings in

  this case, and in support thereof states as follows:

                  1.      David J. Chizewer is not admitted to practice in the Southern District of

  Florida and is a member in good standing of the Illinois Bar and Northern District of Illinois.

                  2.      Movant, Jeffrey Wynn Dickstein, Esquire, of the law firm of Phillips &

  Cohen LLP, 200 South Biscayne Boulevard, Suite 2790, Miami, FL 33131, (305) 372-5200, is a

  member in good standing of The Florida Bar and the United States District Court for the

  Southern District of Florida, and is authorized to file through the Court's electronic filing system.

  Movant consents to be designated as a member of the Bar of this Court with whom the Court and

  opposing counsel may readily communicate regarding the conduct of the case, upon whom
Case 1:18-cv-20394-RNS Document 119 Entered on FLSD Docket 07/11/2019 Page 2 of 3



  filings shall be served, who shall be required to electronically file and serve all documents and

  things that may be filed and served electronically, and who shall be responsible for filing and

  serving documents in compliance with the CM/ECF Administrative Procedures. See Section 2B

  of the CM/ECF Administrative Procedures.

                 3.        In accordance with the local rules of this Court, David J. Chizewer has

  made payment of this Court's $75 admission fee. A certification in accordance with Rule 4(b) is

  attached hereto.

                 4.        David J. Chizewer, by and through designated counsel and pursuant to

  Section 2B of the CM/ECF Administrative Procedures, hereby requests the Court to provide

  Notice    of       Electronic   Filings   to    David      J.   Chizewer      at   email   address:

  david.chizewer@goldbergkohn.com.

                 WHEREFORE, Jeffrey Wynn Dickstein moves this Court to enter an Order

  permitting David J. Chizewer to appear before this Court on behalf of Plaintiffs Derek Lewis and

  Joey Neiman, for all purposes relating to the proceedings in the above-styled matter and directing

  the Clerk to provide notice of electronic filings to David J. Chizewer.

  Date: July 11, 2019                                 Respectfully submitted,

                                                      /s/ Jeffrey Wynn Dickstein
                                                      Jeffrey Wynn Dickstein
                                                      Fla. Bar ID # 434892
                                                      jdickstein@phillipsandcohen.com
                                                      Phillips & Cohen LLP
                                                      200 South Biscayne Boulevard – Suite 2790
                                                      Miami, FL 33131
                                                      Tel: 305-372-5200
                                                      Fax: 305-374-3200
                                                      Attorneys for Plaintiffs Derek Lewis and
                                                        Joey Neiman




                                                   -2-
Case 1:18-cv-20394-RNS Document 119 Entered on FLSD Docket 07/11/2019 Page 3 of 3



                                     CERTIFICATE OF SERVICE


                  I HEREBY CERTIFY that a true and correct copy of the foregoing Motion to

  Appear Pro Hac Vice, Consent to Designation, and Request to Electronically Receive Notices of

  Electronic Filings was served via this Court's CM/ECF system which will serve an electronic copy

  to all participants, on July 11, 2019, on all counsel of record for the parties.


                                                   /s/ Jeffrey Wynn Dickstein
                                                   Jeffrey Wynn Dickstein
